Exhibit 10j.(17)

SERVICE AGREEMENT APPLICABLE TO FIRM

TRANSPORTATION SERVICE

UNDER RATE SCHEDULE FS-I

THIS AGREEMENT made and entered into this 1st day of November, 2004, by and
between:

TransCanada PipeLines Limited, a body corporate, having an office and carrying
on business in the City of Calgary, in the Province of Alberta, (herein after
referred to as “Company”),

-and-

Northwest Natural Gas Company, a body corporate, having an office and carrying
on business in the City of Portland, in the State of Oregon, (herein after
referred to as “Shipper”)

WHEREAS, Company’s Facilities extend from a point of interconnection with the
pipeline facilities of NOVA Gas Transmission Ltd, (NGTL) at the Alberta-British
Columbia border, near the NGTL Coleman delivery point, through southeast British
Columbia to a point of interconnection with the pipeline facilities of PG&E Gas
Transmission, Northwest Corporation (PG&E GTNW) at the international border near
Kingsgate, British Columbia; and

WHEREAS, Shipper desires Company, on a firm basis, to transport certain
quantities of natural gas through Company’s Facilities from Alberta/British
Columbia border near Coleman, Alberta to British Columbia/U.S. international
border near Kingsgate, B.C; and

WHEREAS, Company is willing to transport certain quantities of natural gas for
Shipper, on a firm basis;



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties agree as follows:

1 This agreement is subject to all valid legislation with respect to the subject
matters hereof, either provincial or federal, and to all valid present and
future decisions, orders, rules, and regulations of all duly constituted
governmental authorities having jurisdiction

2 Shipper acknowledges receipt of a current copy of Company’s Gas Transportation
Service Documents (GTSD) and Company agrees to provide Shipper with any
amendments thereto

1 The terms used herein shall have the same meanings as are ascribed to
corresponding terms in the General Terms and Conditions contained in the GTSD
(General Terms and Conditions).

2 Shipper hereby requests, and Company agrees to provide Service pursuant to
Service Schedule F5-1 in accordance with the attached Schedule A which is
incorporated into and forms part of this Agreement, such Service to commence on
the Service Availability Date and to terminate, subject to the provisions
hereof, on the Service Termination Date.

3 Shipper agrees to make gas available for Shipper’s share of Company Use Gas,
or pay for such gas, pursuant to Section 8.5 of the General Terms and Conditions

4 Company undertakes to redeliver to Shipper, and Shipper agrees to accept, at
the Delivery Point, a quantity of gas equivalent in heat content to the quantity
received by Company from Shipper, expressed in Gigajoules (G/s), at the Receipt
Point, after deducting a quantity of gas, if any, provided by Shipper for
Company Use Gas.

5 Shipper agrees to make gas available for Shipper’s share of Company Use Gas,
or pay for such gas, pursuant to Section 8.5 of the General Terms and
Conditions.

6 Company undertakes to redeliver to Shipper, and Shipper agrees to accept, at
the Delivery Point, a quantity of gas equivalent in heat content to the quantity
received by Company from Shipper, expressed in Gigajoules (GJs), at the Receipt
Point, after deducting a quantity of gas, if any, provided by Shipper for
Company Use Gas.

7 In providing service to its existing or new Shippers, Company will use the
priority of service specified in Section 8.11 of Company’s General Terms and
Conditions

8 Prior to the Service Availability Date, Shipper shall provide Company with all
information identified in Company’s Request for Transportation Form

9 Shipper agrees to pay, during the period commencing from the Service
Availability Date, and in accordance with Schedule FS-I, the General Terms and
Conditions, the Statement of



--------------------------------------------------------------------------------

Effective Rates and Charges and Schedule “A” attached hereto (all as may be
amended from time to time), the rates, tolls and charges fixed by Company firm
time to time, in respect of each month, and portion thereof that this Firm
Service Agreement and any renewal thereof is in effect

In the event that the Service Availability Date occurs on any day other than the
first day of a month, then the demand charge payable for such month under
Sub-section 4 31 of Service Schedule FS-I shall be the product resulting from
multiplying the demand charge otherwise payable for such month by a fraction,
the numerator of which shall be the number of days in such month subsequent to
and including the Service Availability Date and the denominator of which is the
total number of days in such month

10. Shipper covenants that it will make timely arrangements for upstream and
downstream transportation, gas supply and markets and all necessary governmental
authorizations and that it will advise the up stream and downstream transporters
of the receipt and delivery points under this Agreement.

Shipper acknowledges and agrees with Company that Company is relying upon the
covenant contained in this clause and agrees that if any such arrangements or
authorizations ale not in place prior to the Service Availability Date, such
will not affect the Shipper’s obligation to pay any demand charge, surcharge, or
any other amount payable to Company.

11. If Shipper elects to exercise its option to terminate this Firm Service
Agreement as provided for in Section 49 of Service Schedule FS-I, it shall
execute and serve upon Company a termination notice not less than 12 months
prior to the Service Termination Date as such date may be extended from time to
time.

12. Shipper agrees not to make demand or bring action against Company for
Company’s refusal to transport gas hereunder in the event that any upstream or
downstream transporter fails to receive or deliver gas as contemplated by this
agreement provided that such failure was not directly caused by the negligence
of Company.



--------------------------------------------------------------------------------

13. Subject to Section 8.9 of the General Terms and Conditions of this GTSD, any
notice or any request, demand, statement, bid or bill (for the purpose of this
paragraph, collectively referred to as “Notice”) provided for by the Service
Schedules, the Service Agreements and the General Terms and Conditions, or any
notice which either Shipper or Company may wish to give to the other, shall be
in writing and shall be directed as follows:

Shipper: Northwest Natural Gas Company

220 N.W. Second Avenue

Portland, Oregon 97209

Attention: Mr. Randolph S Friedman

Manager, Gas Supply

E-mail Address: rsf@nwnatural.com

Company: TransCanada PipeLines Limited

450-1” Street S W.

Calgary, Alberta, Canada T2P 5Hl

Attention: Leader, Customer Services

Subject to Section 89 of the General Terms and Conditions of this GTSD, any
notice may be given by telecopier or other telecommunication and any such Notice
shall be deemed to be given four (4) hours after transmission Notice may also be
given by personal delivery 01 by courier and any such Notice shall be deemed to
be given at the time of delivery. Any Notice may also be given by prepaid mail
and any such Notice shall be deemed to be given four (4) Business Days after
mailing In the event regular mail service, courier service, telecopier or other
telecommunication shall be interrupted by a cause beyond the control of the
parties hereto, then the party sending the Notice shall utilize any service that
has not been so interrupted to deliver such Notice Each party shall provide
Notice to the other of any changes of address for the purposes hereof Any Notice
may also be given by telephone followed immediately by personal delivery,
courier, prepaid mail, telecopier, or other telecommunication, and any such
Notice so given shall be deemed to be given as of the date and time of the
telephone Notice



--------------------------------------------------------------------------------

14. The terms and conditions of Service Schedule FS-I and the General Terms and
Conditions are, by this reference, incorporated into and made part of this
Service Agreement.

15. A waiver by either party of one or more defaults by the other hereunder
shall not operate as a waiver o any future default or defaults, whether of a
like or different character

16. This Agreement may be amended only by an instrument in writing executed by
both parties hereto

17. Nothing in this Agreement shall be deemed to create any rights or
obligations between the penalties hereto after the expiration of the term
hereof, as same may be extended from time to time, except that termination of
this Agreement shall not relieve either’ party of the obligation to correct any
gas quantity imbalances or of the obligation to pay any amounts due hereunder

IN WITNESS WHEREOF the parties here to have caused this Agreement to be executed
as of the day and year first written above.

 

Northwest Natural Gas Company     TransCanada PipeLines Limited

 

   

 

(signature)     (signature)

 

   

 

(signature)     (signature)

 

   

 

(signature)     (signature)

 

   

 

(signature)     (signature)



--------------------------------------------------------------------------------

SCHEDULE A to the Firm Service

Agreement Dated November 1,

2004 Between

TransCanada PipeLines Limited

AND

Northwest Natural Gas Company (Shipper)

 

Receipt Point    Alberta/British Columbia Border near Coleman, Alberta Minimum
Pressure Available 4200 kPa Delivery Point:    British Columbial/U.S.
international border near Kingsgate, B C Maximum Pressure Available 5500 kPa

 

3

   Shipper’s Haul Distance          170 7 Km

4

   Shipper’s Compression Utilization          170 7 Km

5.

   Maximum Day Delivery Quantity (MDDQ)          (Winter ) 50,840 GJ/d         
   (Summer) 50,840 GJ/d

6

   Service Availability Date          November 1, 2004

7

   Service Termination Date          October 31, 2016

8

   Surcharge Amount                For Special Facilities   

         

   Dollars/Month       For Other Total   

         

   Dollars/Month       Surcharge   

         

   Dollars/Month

9

   Schedule A Effective Date          November 1, 2004

 

Northwest Natural Gas Company     TransCanada PipeLines Limited

 

   

 

(signature)     (signature)

 

   

 

(signature)     (signature)

 

   

 

(signature)     (signature)

 

   

 

(signature)     (signature)